DELL, Judge.
This appeal involves a claim for damages resulting from the defective construction of certain condominium buildings in the Jupiter Inlet Condominium Association.
We have carefully reviewed the record and find there is substantial competent evidence to support the trial judge’s final judgment holding appellant, Resort Properties, Inc., liable for the damages of appel-lee, Jupiter Inlet Condominium Association, Inc., and to support his judgment exonerating Jupiter Roofing & Sheet Metal, Inc., from liability. However, we find merit in appellant’s contention that the trial court erred in failing to reduce the amount of the judgment by the sum of $14,500 which Resort Properties, Inc., and Jupiter Roof*1034ing & Sheet Metal, Inc., collectively spent making repairs to the roofs.
Accordingly, we affirm the judgment of liability in favor of Jupiter Inlet Condominium Association, Inc., and against Resort Properties, Inc. We reverse that portion of the judgment assessing the amount of damages in the amount of $63,315 and remand this cause to the trial court with directions to award Resort Properties, Inc., a setoff in the amount of $14,500 against the judgment. We affirm all other aspects of the judgment.
AFFIRMED IN PART, REVERSED IN PART and REMANDED.
HURLEY, J., and SIMONS, STUART M., Associate Judge, concur.